BROWNING, J.
Daniel Johnson (Appellant) appeals the trial court’s order denying his “Petition for Writ of Habeas Corpus Seeking Leave to File Belated 3.850.” Appellant alleges appointed trial counsel told him he would file direct and collateral appeals, Appellant relied on that representation and did not file his appeals pro se, and counsel failed to timely file the appeals. Appellant sought relief in the trial court pursuant to Steele v. Kehoe, 747 So.2d 931 (Fla.1999). The trial court properly denied Appellant’s claim, because entitlement to relief under Steele requires Appellant to prove privately retained counsel agreed to file an appeal but failed to do so. Medrano v. State, 748 So.2d 986 (Fla.1999). However, Appellant’s allegations state a *192facially sufficient claim for belated appeal under State v. Trowell, 739 So.2d 77 (Fla.1999). Because belated appeals are required to be filed in the appellate court to which the appeal should have been taken, the trial court lacked jurisdiction to grant this relief. Adams v. State, 801 So.2d 145 (Fla. 1st DCA 2001). Accordingly, we affirm the trial court’s order, but treat the motion as a proper request for a belated appeal, and remand with directions to follow the procedures set forth in Dubois v. State, 705 So.2d 713 (Fla. 1st DCA 1998).
AFFIRMED and REMANDED with directions.
BOOTH and POLSTON, JJ., CONCUR.